Dismissed and Memorandum Opinion filed June 27, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00429-CR

                CHRISTOPHER KEITH HANDY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 727971

                            MEMORANDUM OPINION

      After a plea of guilty, appellant was convicted of the felony offense of
aggravated assault and sentenced to eight years’ incarceration on January 14, 1997.
Appellant did not file a timely motion for new trial. Appellant filed a notice of
appeal on April 25, 2019.

      A defendant’s notice of appeal must be filed within 30 days after the day
sentence is imposed when the defendant has not filed a timely motion for new trial.
See Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the
requirements of Texas Rule of Appellate Procedure 26 is essential to vest the court
of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Under those circumstances it can
take no action other than to dismiss the appeal. Id.

      Appellant did not file a timely motion for new trial. Any notice of appeal
was due on or before February 13, 1997. Appellant’s notice of appeal, April 25,
2019, is untimely. Accordingly, we lack jurisdiction and dismiss the appeal.



                                   PER CURIAM

Panel consists of Wise, Jewell, and Hassan

Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2